Citation Nr: 0211827	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-08 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post arthroscopy of the left knee, including patellofemoral 
syndrome, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1989 
to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for the service-connected status post arthroscopy 
of the veteran's left knee, including patellofemoral 
syndrome.  The current appeal also arises from a February 
2000 rating action in which the RO denied the claim of 
entitlement to a compensable disability evaluation for the 
service-connected patellofemoral syndrome of the veteran's 
right knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The service-connected status post arthroscopy of the 
veteran's left knee, including patellofemoral syndrome, is 
manifested by complaints of swelling, tenderness, pain, 
popping, and stiffness, with objective examination findings 
of slight limp with an elastic brace, tenderness over the 
knee joint as well as subpatellar, crepitance with range of 
motion, swelling, mild effusion, associated pain between 
110 degrees and 140 degrees, extension of zero degrees, 
flexion of 140 degrees, with a nontender and slightly raised 
and hypopigmented medial scar approximately five inches in 
length.

3.  The service-connected patellofemoral syndrome of the 
veteran's right knee is manifested by complaints of 
tenderness, pain, popping, clicking, and stiffness, with 
objective examination findings of tenderness over the knee 
joint, as well as subpatellar, crepitance to range of motion, 
zero degrees of extension, 140 degrees of flexion without 
appreciable pain during range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected status post arthroscopy of the left knee, 
including patellofemoral syndrome, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5259, 5260-5261 (2001).  

2.  The criteria for a compensable rating for the 
service-connected patellofemoral syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260-5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the February 2000 
statement of the case, the December 2000 supplemental 
statement of the case, a March 2001 letter, and the October 
2001 supplemental statement of the case informed the veteran 
of the provisions of the recently enacted VCAA and of the 
evidence needed to substantiate his increased rating claims.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran has undergone a pertinent 
VA examination during the current appeal.  Consequently, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  


Factual Background

According to the service medical records, a July 1990 dental 
record noted the veteran's report of painful knee joints 
possibly due to sports activities.  In March 1992, the 
veteran reported having sustained a "bump" to his left 
knee, with resulting pain to this joint, in September 1991 
when he fell and scraped his knee while playing basketball.  
A physical examination of the veteran's left knee in March 
1992 demonstrated mild localized erythema on the medial 
aspect of the joint, no edema, no increased skin temperature, 
no palpable tenderness, and no purulent discharge.  The 
examiner assessed, in pertinent part, resolving dermatitis of 
the left knee.  

At a re-enlistment examination conducted in March 1993, the 
veteran denied ever having experienced a "trick" or locked 
knee.  This evaluation demonstrated that the veteran's lower 
extremities were normal.  

In January 1995, the veteran reported having a history of 
bilateral knee pain.  A diagnosis of patellofemoral syndrome 
was made.  A service medical record dated approximately three 
weeks later in January 1995 indicates that the veteran 
attended knee school, where he was instructed in the proper 
exercise for knee strengthening, stretching, and the use of 
ice.  

In February 1995, the veteran complained of bilateral knee 
pain after running.  In particular, he described pain to the 
anterior aspect of his left knee as well as pain to the 
posterior area of his right knee.  In addition, he reported 
experiencing swelling and clicking of these joints.  Physical 
examination of the veteran's left knee demonstrated edema, 
multiple well-healed scars from falling, nontenderness to 
movement of the patella, no laxity, and a negative Lachmann's 
test.  Physical examination of the veteran's right knee 
reflected no edema, well-healed scars from falling, no 
tenderness with movement of the patella, no laxity, and a 
negative Lachmann's test.  The examiner assessed bilateral 
knee strain.  

In April 1995, the veteran was discharged from active 
military duty.  Two months later in June 1995, he underwent a 
VA general medical examination, at which time he complained 
of a bilateral knee problem.  The examiner noted that the 
veteran was going to undergo an orthopedic evaluation.  

Three days later in June 1995, the veteran underwent a VA 
joints examination, at which time he complained of pain in 
the area of his knee caps.  He also described frequent 
popping, grinding, and swelling of his knees and explained 
that his right knee is probably more symptomatic.  
Aggravating factors included increased levels of activity or 
performing of activities such as squatting, stooping, and 
walking up or down stairs.  The veteran reported that he 
occasionally experienced a feeling that his knees were about 
"to give way," although he had had no history of 
instability of these joints.  He denied a history of an 
injury to his knees.  

Physical examination of the veteran's knees demonstrated 
ranges of motion from zero to 140 degrees; no redness, heat, 
or swelling; tenderness to palpation around the 
patellofemoral joint of the right knee; no tenderness of the 
left knee; and no ligamentous instability.  X-rays taken of 
the veteran's knees showed no significant bone or joint 
abnormality.  In pertinent part, the examiner diagnosed 
bilateral patellofemoral syndrome by history with an 
unremarkable clinical examination of the left knee.  

Based on this evidence, service connection was granted for 
patellofemoral syndrome of the left knee and for 
patellofemoral syndrome of the right knee in a September 1995 
rating decision.  A noncompensable rating was assigned to the 
service-connected left knee disability and a 10 percent 
evaluation was awarded to the service-connected right knee 
disorder, effective from April 1995.  

In December 1996, the veteran underwent another VA joints 
examination.  Although the veteran denied having sustained an 
injury to either knee, he did describe intermittent bilateral 
knee pain which increased with activity.  He also reported 
sometimes experiencing some swelling with "bad" knee pain.  

Physical examination of the veteran's left knee demonstrated 
no swelling, effusion, or deformity; full extension; 
150 degrees of flexion; no retropatellar crepitation; lateral 
subluxation of the patella at 30 degrees of flexion; 
ligaments which were stable to varus and valgus stress in 
extension or 30 degrees of flexion; negative anterior and 
posterior drawer tests; and no tenderness over either joint 
line or in the popliteal area.  Evaluation of the veteran's 
right knee reflected no swelling, effusion, or deformity; 
full extension; 150 degrees of flexion; no retropatellar 
crepitation; an inability to sublux the patella laterally 
with the joint flexed at 30 degrees; proper orientation of 
the patella in regard to the femur; no instability to varus 
and valgus stress in extension or 30 degrees of flexion; as 
well as negative anterior and posterior drawer tests.  In 
pertinent part, the examiner diagnosed subluxing of the left 
patella and concluded that there was no objective evidence of 
organic pathology found in the veteran's right knee.  

Based on this additional evidence, the RO, by a March 1997 
rating action, awarded a 10 percent evaluation for the 
service-connected patellofemoral syndrome of the veteran's 
left knee, effective from December 1996.  Additionally, the 
RO decreased the rating assigned to the service-connected 
patellofemoral syndrome of the veteran's right knee to a 
noncompensable evaluation, effective from December 1996.  

Subsequent private medical records reflect the veteran's 
January 1997 complaints of continued discomfort and soreness 
in his left knee.  He reported having repeatedly bumped his 
left knee during service.  Examination of this joint 
demonstrated slight fullness in the patella bursa.  The 
examining physician instructed the veteran to continue taking 
Naprosyn and to return in approximately three weeks.  At 
subsequent private treatment sessions dated in March and 
April 1997, the veteran did not report any knee problems.  

In May 1997, the veteran underwent another VA joints 
examination, at which time he reported experiencing bilateral 
knee pain upon standing or walking for prolonged periods of 
time.  He stated that he took Naprosyn for this pathology and 
admitted that his knees swelled rarely.  

Physical examination of the veteran's left knee demonstrated 
full extension; 150 degrees of flexion; no swelling, 
effusion, tenderness, muscle atrophy, or retropatellar 
crepitation; subluxation of the patella laterally at 
30 degrees of flexion without pain or apprehension; ligaments 
which were stable to varus and valgus stress in extension and 
at 30 degrees of flexion; as well as negative anterior and 
posterior drawer tests.  X-rays taken of this joint showed no 
evidence of narrowing of the articular cartilage or 
osteophyte formation.  

Physical evaluation of the veteran's right knee indicated no 
swelling, effusion, deformity, atrophy, or retropatellar 
crepitation; normal alignment; an inability to sublux the 
patella laterally with the knee flexed at 30 degrees; 
ligaments which were stable to varus and valgus stress in 
extension and at 30 degrees of flexion; negative anterior and 
posterior drawer tests; as well as full extension and 
150 degrees of flexion.  X-rays taken of this joint reflected 
no narrowing of the articular cartilage or osteophyte 
formation.  The examiner concluded that, on physical and 
radiographic evaluation, he could find no objective evidence 
of pathology in either of the veteran's knees to explain his 
symptoms.  

Based on this additional evidence, the RO, by an August 1997 
rating action, continued the 10 percent evaluation assigned 
to the service-connected patellofemoral syndrome of the 
veteran's left knee.  Additionally, the RO confirmed the 
noncompensable rating assigned to the service-connected 
patellofemoral syndrome of his right knee.  

According to the pertinent VA medical evidence received 
during the current appeal, in December 1998, the veteran 
complained of bilateral knee pain.  The examiner recommended 
Naprosyn as needed.  

In May 1999, the veteran reported that his left knee was 
"giving way."  A VA physical examination demonstrated that 
this joint was stable.  X-rays taken of the veteran's left 
knee showed mild degenerative changes.  

In August 1999, the veteran complained of left knee pain, 
"giving way," as well as clicking and popping upon walking 
and rising from the sitting position.  The veteran also 
described the same symptoms with his right knee but explained 
that this pathology was not continuous like his left knee.  
The veteran stated that he had experienced no improvement in 
this symptomatology in the past seven years.  A physical 
examination of the veteran's left knee demonstrated small 
effusion, a negative McMurray's test, negative varus/valgus 
laxity, negative Lachmann's test, and no patellofemoral pain.  

In September 1999, the veteran underwent a left knee 
arthroscopy with debridement of the posteromedial meniscus 
and posterolateral meniscus.  He was given a post-operative 
diagnosis of degenerative anterolateral meniscus and 
degenerative posteromedial meniscus.  

A follow-up examination of the veteran's left knee conducted 
approximately one-and-a-half weeks later in September 1999 
demonstrated swelling, well-healing  puncture sites with 
sutures in place, passive range of motion from zero to 
90 degrees, active extension to 50 degrees, and coolness of 
touch to the joint.  The examiner concluded that the veteran 
was doing well after his surgery and recommended that he 
undergo active physical therapy and return to the clinic in 
two weeks.  Two weeks later in September 1999, the veteran's 
knee was found to be improving.  He reported that he had 
returned to work.  The examiner instructed the veteran to 
return for follow-up treatment in six weeks.  

In November 1999, the veteran reported that he continued to 
experience some discomfort and swelling in his left knee.  A 
physical examination demonstrated no effusion, intact range 
of motion, and healed incisions.  A VA outpatient treatment 
record dated later in the same month indicated that the 
veteran underwent quadricep strengthening.  

In January 2000, the veteran complained of continued left 
knee pain, especially on walking up stairs.  A VA physical 
examination demonstrated full range of motion without pain, 
stable ligaments, and a negative Lachman's test.  The 
examiner prescribed a non-steroidal anti-inflammatory drug 
and instructed the veteran to return to the clinic for 
follow-up treatment in three months.  

At a February 2000 VA joints examination, the veteran 
complained of increased knee pain (left greater than right).  
In particular, he noted that he wore an elastic brace on his 
left knee and that he experiences swelling and extreme pain 
in this joint.  With regard to his right knee, he reported 
having some pain, popping, and swelling but not as much pain 
or swelling as with his left knee.  He denied having problems 
with "giving way" of his knees.  

Physical examination of the veteran's left knee demonstrated 
a slight limp, a nontender and slightly raised and 
hypopigmented medial scar approximately five inches in 
length, tenderness over the knee joint as well as 
subpatellar, crepitance with range of motion, swelling, 
extension of zero degrees, flexion of 140 degrees, associated 
pain between 110 degrees and 140 degrees, stable medial and 
lateral ligaments, negative anterior and posterior drawer 
signs, the inability to squat and to rise secondary to left 
knee pain, and no evidence of muscle wasting associated with 
knee joint.  The examiner observed that the veteran was 
wearing an elastic brace on his left knee.  Evaluation of the 
veteran's right knee reflected tenderness over the knee joint 
as well as subpatellar, crepitance to range of motion, zero 
degrees of extension, 140 degrees of flexion without 
appreciable pain during range of motion, stable medial and 
lateral ligaments, negative anterior and posterior drawer 
signs, and no evidence of muscle wasting associated with knee 
joint.  X-rays taken of the veteran's right knee showed no 
gross osseous, joint, or soft tissue abnormalities.  The 
examiner diagnosed post-surgical repair of torn meniscus of 
the left knee as well as bilateral patellofemoral syndrome of 
both knees.  

An April 2000 VA outpatient treatment session reflects the 
veteran's continued complaints of knee pain.  An evaluation 
demonstrated mild effusion of the veteran's left knee.  The 
examiner observed that the veteran was wearing a brace on his 
left knee.  The veteran's medication was refilled.  

In June 2000, the veteran presented testimony regarding his 
increased rating claims before a hearing officer at the RO.  
Specifically, the veteran testified that, with regard to his 
left knee, he experiences swelling, tenderness, pain, 
popping, and stiffness.  Hearing transcript (T.) at 2-11.  He 
admitted that his left knee is not unstable and that he has 
"pretty good" motion in this joint.  T. at 4.  
Additionally, the veteran testified that he experiences 
tenderness, pain, popping, clicking, and stiffness in his 
right knee.  T. at 11-14.  According to the veteran's 
testimony, he wears braces on both of his knees.  T. at 5, 
12.  

A VA outpatient treatment record dated in July 2000, shows 
the veteran noted that an injection to his left knee "helped 
a lot" with the swelling, clicking, and popping that he was 
experiencing in that joint.  Physical examination 
demonstrated that the veteran had a range of motion from zero 
to 135 degrees in this joint.  The veteran was instructed to 
return to the clinic for follow-up treatment in three months.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected status post 
arthroscopy of the veteran's left knee, including 
patellofemoral syndrome, pursuant to Diagnostic Code 5259.  
According to this Diagnostic Code, symptomatic removal of 
semilunar cartilage warrants the grant of a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2001).  A higher evaluation is not assignable under this 
Diagnostic Code.  Id.  

Additionally, the RO has considered Diagnostic Code 5257, 
which rates impairment resulting from recurrent subluxation 
or lateral instability of the knee.  In particular, slight 
recurrent subluxation or lateral instability of this joint 
warrants the award of a 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  Evidence of 
moderate recurrent subluxation or lateral instability of the 
knee is necessary for the grant of the next higher evaluation 
of 20 percent.  Id.  A rating of 30 percent may be assigned 
with evidence of severe recurrent subluxation or lateral 
instability of the knee.  Id.  

Furthermore, the RO has considered the pertinent diagnostic 
codes which rate impairment resulting from limitation of 
motion of the knee joint.  In particular, according to 
Diagnostic Code 5260, which rates impairment resulting from 
limitation of flexion of the leg, evidence that flexion of 
the leg is limited to 60 degrees warrants the assignment of a 
noncompensable disability evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  A 10 percent disability rating 
requires evidence of limitation of flexion to 45 degrees.  
Id.  Evidence of limitation of flexion of the leg to 
30 degrees is necessary for the grant of a 20 percent 
disability evaluation.  Id.  Evidence that flexion of the leg 
is limited to 15 degrees will result in the assignment of a 
30 percent disability rating.  Id.  

According to the Diagnostic Code which evaluates impairment 
resulting from limitation of extension of the leg, evidence 
that extension of the leg is limited to 5 degrees warrants 
the assignment of a noncompensable disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  A 
compensable disability evaluation of 10 percent requires 
evidence of limitation of extension of the leg to 10 degrees.  
Id.  Evidence of limitation of extension of the leg to 
15 degrees warrants the grant of a 20 percent disability 
rating.  Id.  Evidence of limitation of flexion of the leg to 
20 degrees is necessary for the award of a 30 percent 
disability evaluation.  Id.  Evidence of limitation of 
extension of the leg to 30 degrees will result in the 
assignment of a 40 percent disability rating.  Id.  Evidence 
of limitation of extension of the leg to 45 degrees warrants 
the grant of a 50 percent disability evaluation.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Codes 5260 and 5261 clearly contemplate limitation 
of motion of the knee joint.  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) require 
that problems such as pain on use be specifically considered 
by any examiner charged with evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2001).  

With regard to the veteran's service-connected right knee 
disability, the RO has considered the requirements of 
Diagnostic Code 5257, which, as previously discussed in this 
decision, rates impairment resulting from the extent of 
recurrent subluxation or lateral instability of the knee 
joint.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  
Additionally, Diagnostic Codes 5260 and 5261, regarding 
impairment resulting from limitation of flexion of the knee 
as well as limitation of extension of this joint, may also be 
considered.  See also, DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  

Throughout the current appeal, the veteran has complained of 
swelling, tenderness, pain, popping, and stiffness in his 
left knee as well as tenderness, pain, popping, clicking, and 
stiffness in his right knee.  See, e.g., T. at 2-14.  He also 
asserts that, as such, his bilateral knee symptomatology 
warrants higher disability ratings.  The veteran's 
descriptions of his bilateral knee pathology are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Importantly, however, the veteran's descriptions of 
his service-connected bilateral knee disabilities must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

As the recent pertinent medical records indicate, the 
veteran's service-connected status post arthroscopy of the 
left knee, including patellofemoral syndrome, is manifested 
by a slight limp with an elastic brace, tenderness over the 
knee joint as well as subpatellar, crepitance with range of 
motion, swelling, mild effusion, associated pain between 
110 degrees and 140 degrees, extension of zero degrees, 
flexion of 140 degrees, stable medial and lateral ligaments, 
negative anterior and posterior drawer signs, no evidence of 
muscle wasting associated with knee joint, and a nontender 
and slightly raised and hypopigmented medial scar 
approximately five inches in length.  

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling.  According to 
the pertinent diagnostic code, the next higher rating of 
20 percent requires findings of moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  The evidence of record in the 
present case does not provide any such findings.  
Specifically, although a recent examiner observed that the 
veteran was wearing an elastic brace on his left knee, 
examination of this joint has demonstrated stable medial and 
lateral ligaments as well as negative anterior and posterior 
drawer signs.  Further, at the most recent VA examination, 
which was conducted in February 2000, the veteran denied 
having problems with "giving way" of his left knee.  As 
such, a higher rating for the veteran's service-connected 
left knee disability, based upon the extent of any recurrent 
subluxation or lateral instability, cannot be awarded.  

Further, according to another relevant diagnostic code, a 
rating of 20 percent based upon limitation of motion of the 
leg requires evidence that flexion of the leg is limited to 
30 degrees or that extension of the leg is limited to 
15 degrees.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2001).  The evidence of record in the present case does 
not provide any such findings.  In particular, recent medical 
evaluations have demonstrated that the veteran has normal 
range of motion of his left knee.  See, 38 C.F.R. § 4.71a, 
Plate II (2001).  As such, a higher rating for the veteran's 
service-connected left knee disability, based upon the extent 
of limitation of motion of the joint, cannot be awarded.  

The Board acknowledges the veteran's consistent complaints of 
left knee pain.  Specifically, recent medical evidence has 
demonstrated tenderness over the left knee joint as well as 
subpatellar, crepitance with range of motion, swelling, mild 
effusion, associated pain between 110 degrees and 
140 degrees, and a slight limp with an elastic brace.  
Significantly, however, recent pertinent medical records have 
also demonstrated normal range of motion of the left knee, 
stable medial and lateral ligaments, negative anterior and 
posterior drawer signs, and no evidence of muscle wasting 
associated with knee joint.  

Thus, based on this pertinent evidence, the Board concludes 
that the currently assigned 10 percent rating for the 
service-connected status post arthroscopy of the veteran's 
left knee, including patellofemoral syndrome, contemplates 
any functional impairment, pain, and weakness experienced by 
the veteran as a result of this disorder.  In other words, 
the current rating of 10 percent for this service-connected 
disability reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of his left knee.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 10 percent 
for the service-connected status post arthroscopy of the 
veteran's left knee, including patellofemoral syndrome, is 
not warranted.  The preponderance of the evidence is against 
the claim for an increased rating for this service-connected 
disability.  

Additionally, the service-connected patellofemoral syndrome 
of the veteran's right knee is manifested by tenderness over 
the knee joint as well as subpatellar, crepitance to range of 
motion, zero degrees of extension, 140 degrees of flexion 
without appreciable pain during range of motion, stable 
medial and lateral ligaments, negative anterior and posterior 
drawer signs, no evidence of muscle wasting associated with 
knee joint, and no radiographic evidence of gross osseous, 
joint, or soft tissue abnormalities.  

The veteran's service-connected right knee disability is 
currently evaluated as noncompensably disabling.  According 
to the pertinent diagnostic code, a compensable rating of 
10 percent requires findings of slight recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  The evidence of record in the present case 
does not provide any such findings.  Specifically, recent 
examination of this joint has demonstrated stable medial and 
lateral ligaments as well as negative anterior and posterior 
drawer signs.  Further, at the most recent VA examination, 
which was conducted in February 2000, the veteran denied 
having problems with "giving way" of his right knee.  As 
such, a higher rating for the veteran's service-connected 
right knee disability, based upon the extent of any recurrent 
subluxation or lateral instability, cannot be awarded.  

Further, according to another relevant diagnostic code, a 
compensable rating of 10 percent based upon limitation of 
motion of the leg requires evidence that flexion of the leg 
is limited to 45 degrees or that extension of the leg is 
limited to 10 degrees.  See, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2001).  The evidence of record in the 
present case does not provide any such findings.  In 
particular, recent medical evaluations have demonstrated that 
the veteran has normal range of motion of his right knee.  
See, 38 C.F.R. § 4.71a, Plate II (2001).  As such, a higher 
rating for the veteran's service-connected right knee 
disability, based upon the extent of limitation of motion of 
the joint, cannot be awarded.  

The Board acknowledges the veteran's consistent complaints of 
right knee pain.  Specifically, recent medical evidence has 
demonstrated tenderness over the knee joint as well as 
subpatellar and crepitance to range of motion.  
Significantly, however, recent pertinent medical records have 
also shown normal range of motion of this joint without 
appreciable pain, stable medial and lateral ligaments, 
negative anterior and posterior drawer signs, no evidence of 
muscle wasting associated with knee joint, and no 
radiographic evidence of gross osseous, joint, or soft tissue 
abnormalities.  

The Board has considered the pertinent medical evidence with 
regard to any functional impairment, pain, and weakness 
experienced by the veteran as a result of his 
service-connected right knee disorder.  However, the recent 
medical examinations have provided relatively negative 
findings.  As such, a compensable rating based upon the 
extent of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his right knee 
is not warranted.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A compensable schedular evaluation for the 
service-connected patellofemoral syndrome of the veteran's 
right knee is not warranted.  The preponderance of the 
evidence is against the claim for a compensable rating for 
this service-connected disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran and his 
representative in February 2000 and in the supplemental 
statements of the case issued in December 2000 and in October 
2001 in the present case, the RO provided the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) and included its 
determination that referral for extra-schedular consideration 
was not warranted.  The Board agrees.  

In this regard, the Board notes that the schedular evaluation 
in this case is not inadequate.  In particular, higher 
schedular ratings are provided for the veteran's 
service-connected bilateral knee disabilities under 
Diagnostic Codes 5257 (which rates impairment resulting from 
recurrent subluxation and lateral instability) as well as 
under Diagnostic Code 5260 (which evaluates impairment 
resulting from limitation of flexion of the leg) and 
Diagnostic Code 5261 (which rates impairment caused by 
limitation of extension of the leg), but the medical evidence 
supporting such higher ratings is not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for 
either of his service-connected knee disabilities.  Also, the 
overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to either of his 
service-connected knee disorders.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claim for consideration of an extra-
schedular rating for the service-connected status post 
arthroscopy of the veteran's left knee, including 
patellofemoral syndrome, and the service-connected 
patellofemoral syndrome of his right knee.  These 
disabilities are appropriately rated under the schedular 
criteria.  



ORDER

A rating greater than 10 percent for status post arthroscopy 
of the left knee, including patellofemoral syndrome, is 
denied.  

A compensable rating for patellofemoral syndrome of the right 
knee is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

